         Case 2:19-cv-00141-cr Document 44 Filed 02/23/21 Page 1 of 18




                          UNITED STATES DISTRICT COURT                          l   ~- ~---• .. J


                                    FOR THE                             2021 FEB 23 PH 12: 02
                              DISTRICT OF VERMONT

INN-ONE HOME, LLC, d/b/a OUR HOUSE                  )
RESIDENTIAL CARE HOMES,                             )
                                                    )
       Plaintiff,                                   )
                                                    )
              v.                                    )
                                                    )
COLONY SPECIALITY INSURANCE                         )
COMPANY and JAMES RIVER                             )
INSURANCE COMP ANY,                                 )
                                                    )
Defendants,                                         )       Case No. 19-cv-00141
                                                    )
COLONY SPECIALITY INSURANCE                         )
COMPANY,                                            )
                                                    )
Counterclaim Plaintiff,                             )
                                                    )
               V.                                   )
                                                    )
INN-ONE HOME, LLC, d/b/a OUR HOUSE                  )
RESIDENTIAL CARE HOMES,                             )
                                                    )
Counterclaim Defendant.                             )


  OPINION AND ORDER GRANTING COLONY SPECIALTY INSURANCE
 COMPANY'S MOTION FOR SUMMARY JUDGMENT AND DENYING INN-
ONE HOME, LLC'S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT
                        (Docs. 19 & 20)
       Plaintiff Inn-One Home, LLC ("Inn-One") brings this suit against Colony
Specialty Insurance Co. ("Colony"), its former primary coverage insurer, and James
River Insurance Company ("James River") 1, its former coverage insurer, asserting a


1
  James River was made a party to the action because Colony's policy contains a provision by
which it may seek to apportion or qualify the insurance available to Inn-One on the basis of the
James River policy.
            Case 2:19-cv-00141-cr Document 44 Filed 02/23/21 Page 2 of 18




breach of contract by Colony and seeking a declaratory judgment regarding its right to
coverage for claims made against it by the Estate of Marilyn Kelly (the "Estate") in an
underlying state court civil suit (the "Underlying Suit").
       On June 5, 2020, Colony moved for summary judgment, seeking a declaration that
it has no duty to defend or indemnify Inn-One in the Underlying Suit under the terms of a
claims-made liability insurance policy it issued to Inn-One. (Doc. 19.) On that same date,
Inn-One cross-moved for partial summary judgment on its breach of contract claim
against Colony. (Doc. 20.) Inn-One and Colony oppose each other's motion. The court
heard oral argument on August 24, 2020, at which time it took the parties' cross-motions
under advisement.
       Inn-One is represented by Joshua L. Simonds, Esq. Colony is represented by
William L. Boesch, Esq. James River, which took no position on the pending motions, is
represented by Gary M. Burt, Esq.
I.     The Undisputed Facts.
       A.      Events Giving Rise to the Claims in the Underlying Suit.
       In May 2015, Marilyn Kelly was admitted to a residential care facility in Rutland,
Vermont operated by Inn-One because she suffered from dementia. While at Inn-One's
facility, Ms. Kelly was allegedly medicated with the anti-psychotic drug haloperidol
without the consent of her legal guardian. On December 31, 2015, Marissa Flagg, an Inn-
One caregiver, intentionally pushed Ms. Kelly, causing her to fall and suffer injuries (the
"Flagg Assault"). Ms. Flagg was later terminated by Inn-One and criminally prosecuted
for assaulting Ms. Kelly. On January 15, 2016, Ms. Kelly was hospitalized. She died of
bronchopneumonia on February 1, 2016.
       The Vermont Department of Disabilities, Aging, and Independent Living
("DAIL") performed an unannounced inspection oflnn-One's facility on February 2 and
3, 2016. DAIL investigators produced a twenty-six page report (the "DAIL Report")
which they delivered to Inn-One on or about February 18, 2016. The DAIL Report
identifies numerous "deficiencies" discovered during the agency's investigation,
including the following:

                                              2
            Case 2:19-cv-00141-cr Document 44 Filed 02/23/21 Page 3 of 18




       Resident #3 was observed on a video surveillance tape dated 12/31/15 at
       1:58:58 through 2:00:10, being pushed by resident care attendant #1, from
       behind causing the resident to fall to the floor. The employee walked away
       from Resident #3 who was lying on the floor. The attendant did not offer
       the resident assistance nor did s/he report the occurrence to resident care
       attendant #2, who was on duty at the time. Per intake information the
       perpetrator abandoned his/her position at approximately 3 AM, leaving the
       facility understaffed and without a medication technician.


       Per resident care service note dated 12/31/15, the resident returned to the
       facility after Emergency Room evaluation with a diagnosis of right hip
       contusion and treatment advised.
(Doc. 19-4 at 21.) The date and time of the incident, as well as the events' described,
match the date, time, and circumstances of the Flagg Assault.
       On September 7, 2017, counsel for Ms. Kelly's Estate sent a letter to Inn-One
asserting that Ms. Kelly "suffered injuries and eventually died as the result of negligent
care she received at" Inn-One's facility. (Doc. 21-7 at 2.) Upon receipt of the Estate's
letter, Inn-One notified its then-insurance carrier, James River, and provided a copy of
the Estate's letter. On October 6, 2017, Inn-One contacted Colony and provided the same
information. On October 26, 2017, Colony informed Inn-One that it would not defend or
indemnify Inn-One for claims made by the Estate because no claim was made or reported
to Colony during the applicable policy period.
       On January 4, 2018, the Estate and Ms. Kelly's children filed the Underlying Suit
against Inn-One, asserting claims of negligence, breach of contract, wrongful death,
negligent hiring, and violation of Vermont's Consumer Protection Act arising out of Inn-
One's chemical restraint of Ms. Kelly and the Flagg Assault, both of which they contend
contributed to Ms. Kelly's death.
       B.      The Colony Insurance Policy.
       From March 28, 2015 to March 28, 2016 ("Policy Period l "), Colony provided
long term care facilities insurance to Inn-One pursuant to Policy No. AD5 l 5227 (the
"Policy"). On March 23, 2016, Inn-One submitted an application seeking an additional
year of coverage through its insurance broker. Colony subsequently renewed the Policy

                                              3
           Case 2:19-cv-00141-cr Document 44 Filed 02/23/21 Page 4 of 18




for a one-year term from March 28, 2016 through March 28, 2017 ("Policy Period 2")
subject to Colony's receipt and review of certain documents "including current licenses
and [the] most recent reports of state inspections for each of Inn-One's facilit[ies]." (Doc.
19-2 at 2, ,i 11.) The renewal application required Inn-One to answer the following
question: "Have there been any claims or incidents[] within the last 12 months that
haven't been reported to us?" This question was followed by illustrative examples
including: "[i]njury to a client, patient, or resident that required hospitalization;"
"[i]ncident involving abuse[;]" "[i]ncident that generated a formal complaint or notice
from any federal or state regulatory body;" and "[i]mproper medication or improper
dosage resulting in hospitalization[.]" (Doc. 19-6 at 2.) Inn-One answered each of these
questions in the negative.
        On April 7, 2016, Inn-One's insurance broker provided Colony with the requested
documents, including a copy of the DAIL Report. That same day, Colony's underwriting
department notified Inn-One's broker by email that "the report for [the facility in which
Ms. Kelly resided] is not acceptable so just a heads up that it's our intention to issue a
non-renewal on the [P]olicy next year." (Doc. 19-8 at 2.) In response to the broker's
inquiry regarding "what is not acceptable[,]" the Colony representative explained, "if you
read the [twenty-six]-page report you submitted today you'll see that there are numerous
deficiencies, most of which could be quite serious and indicate a poorly managed
facility." Id.
        The Policy's terms and conditions are identical for Policy Period 1 and Policy
Period 2 and provide coverage for both professional liability and commercial general
liability ("CGL"). The Policy defines "bodily injury" as "bodily injury, mental anguish,
sickness or disease sustained by a person, including death resulting from any of these at
any time." (Doc. 19-5 at 20; Doc. 19-7 at 20.) A "claim" is:
                 a.    a demand for money; or
                 b.    the filing of "suit";
                 naming the insured and alleging:



                                               4
          Case 2:19-cv-00141-cr Document 44 Filed 02/23/21 Page 5 of 18




                      ( 1)     a "wrongful act" resulting from the rendering of or the
                               failure to render "professional services"; or
                      (2)      an offense or an "occurrence".
Id.

       The Policy defines an "[o]ccurrence" as "an accident, including continuous or
repeated exposure to substantially the same general harmful conditions." Id. at 22.
"Professional services" include "the providing of ... medical ... mental health or
nursing service or treatment[;] ... medications, medical supplies or medical appliances;"
or "health or therapeutic service, treatment or advice[.]" Id. A "wrongful act" is:
       an act, error or omission in the rendering of or failure to render
       "professional services" by any insured covered under this Policy and
       performing the operations described under BUSINESS DESCRIPTION in
       the Declarations including an act, error or omission resulting in the
       violation of any right guaranteed to your residents under state or federal law
       or guidelines regulating your business as a resident health facility.
Id. at 23. The "BUSINESS DESCRIPTION" in the Policy's Declarations is "[Assisted
Living Facility.]" Id. at 6.
       The Policy provides professional liability coverage on a claims-made and reported
basis pursuant to which Colony will "pay ... those sums the insured becomes legally
obligated to pay as 'damages' because of a 'wrongful act' to which this insurance
applies." (Doc. 19-5 at 26; Doc. 19-7 at 26.) The professional liability coverage "applies
to 'wrongful acts' ... only if' the following conditions are met:
       (2)     prior to the effective date of this Policy, no insured had knowledge
               of any 'claim' or any 'wrongful act' that could reasonably give rise
               to a 'claim' under this Policy;


       (6)     the 'claim' is first made against an insured subsequent to this
               Policy's effective date and prior to the expiration of this Policy or
               during the Supplemental Extended Reporting Period; if applicable;
       (7)     the 'claim' is first reported to us subsequent to this Policy's effective
               date and prior to the expiration of this Policy or during any
               applicable Extended Reporting Period we provide and in accordance
               with the provisions set forth in SECTION VI - CONDITIONS, 5.


                                                5
            Case 2:19-cv-00141-cr Document 44 Filed 02/23/21 Page 6 of 18




               Duties In the Event of A Claim Or Suit within the Common Policy
               Provisions; and
      (8)      any incident, event, offense, or circumstance that reasonably may
               result in a subsequent covered 'claim' under this Policy is reported
               to us subsequent to this Policy's effective date and prior to the
               expiration of this Policy and in accordance with the provisions set
               forth in SECTION VI - CONDITIONS, 4. Duties In The Event Of
               An Occurrence, Offense, or Incident within the Common Policy
               Provisions.
Id.
      Pursuant to the Policy's CGL coverage, Colony agreed to pay "those sums that the
insured becomes legally obligated to pay as 'damages' because of 'bodily injury' ... to
which this insurance applies." Id. at 29. The CGL coverage applies "only ifl:]"
               (3)   a "claim" because of ... "bodily injury" ... is first made
                     against any insured and reported to us in accordance with
                            (a)    paragraph c. below; and
                            (b)    the provisions set forth in SECTION VI -
                                   CONDITIONS, 5. Duties In the Event Of A
                                   Claim Or Suit within the Common Policy
                                   Provisions;
                      during the "policy period" or any Extended Reporting Period
                      we provide[.]
       c.      A "claim" will be deemed to have been made at the earlier of the
               following times:
                      (I)    when notice of such "claim" is received and recorded
                             by us; or
                      (2)    when we make settlement in accordance with
                             Paragraph 1.a. above.
       All "claims" because of "bodily injury" to the same person ... will be
       deemed to have been made at the time the first of those 'claims' is made
       against any insured and reported to us.
Id.
       "Section VI - Conditions" of the Policy's Common Policy Provisions provides:
       4.      Duties In The Event Of An Occurrence, Offense Or Incident



                                             6
             Case 2:19-cv-00141-cr Document 44 Filed 02/23/21 Page 7 of 18




                a.    Regardless of whether one or more coverage part(s)
                      comprising this Policy provide coverage on a claims-made
                      and reported or an occurrence basis, you must report any
                      "occurrence", offense, or incident that may subsequently
                      result in a "claim" against you.
                      If such notice is received by us during the "policy period",
                      then any "claim" subsequently made against you resulting
                      from that "occurrence", offense, or incident shall be deemed,
                      under a claims-made and reported coverage part, to have been
                      made on the date such written notice is received by us.
                b.    When you provide us with written notice in accordance with
                      5.a. above, such written notice must include:
                      ( l)   a description of the "occurrence", offense, or incident
                             that took place including the date and where it
                             occurred;
                      (2)    the names and addresses of any injured persons and
                             witnesses;
                      (3)    the nature and location of any injury or damage that
                             has or may result from any "occurrence", offense or
                             incident; and
                      (4)    why you believe the "occurrence", offense, or incident
                             may result in a "claim".
       5.       Duties In The Event Of A Claim Or Suit.
                a.    If a "claim" is received by any insured, you must:
                      (1)    immediately record the specifics of the "claim" and the
                             date received; and
                      (2)    notify us as soon as practicable.
                b.    You and any other involved insured must:
                      (I)    immediately send us copies of any demands, notices,
                             summonses or legal papers received in connection with
                             the "claim" or a "suit"[.]
Id. at 18.
II.    Conclusions of Law and Analysis.
       A.       Standard of Review.
        Summary judgment is appropriate when "there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P.

                                              7
          Case 2:19-cv-00141-cr Document 44 Filed 02/23/21 Page 8 of 18




56(a). A "material" fact is one that '"might affect the outcome of the suit under the
governing law[,]'" Rodriguez v. Vil!. Green Realty, Inc., 788 F.3d 31, 39 (2d Cir. 2015)
(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)), while "[a] dispute
of fact is 'genuine' if 'the evidence is such that a reasonable jury could return a verdict
for the nonmoving party.'" Id. at 39-40 (quoting Anderson, 477 U.S. at 248). On a motion
for summary judgment, the court "constru[es] the evidence in the light most favorable to
the nonmoving party and draw[s] all reasonable inferences in his favor." McElwee v. Cty.
of Orange, 700 F.3d 635, 640 (2d Cir. 2012). "Where parties file cross-motions for
summary judgment, each party's motion must be examined on its own merits, and in each
case all reasonable inferences must be drawn against the party whose motion is under
consideration." Fireman's Fund Ins. Co. v. Great Am. Ins. Co. ofNY, 822 F.3d 620,631
n.12 (2d Cir. 2016) (internal quotation marks, alterations, and citation omitted).
       The moving party "always bears the initial responsibility of informing the district
court of the basis for its motion, and identifying" the evidence "which it believes
demonstrate[ s] the absence of a genuine issue of material fact." Celotex Corp. v. Catrett,
477 U.S. 317, 323 (1986) (internal quotation marks omitted). When the moving party has
carried its burden, its opponent must produce "sufficient evidence favoring the
nonmoving party for a jury to return a verdict for that party." Anderson, 477 U.S. at 249.
"A non-moving party cannot avoid summary judgment simply by asserting a
'metaphysical doubt as to the material facts."' Woodman v. WWOR-TV, Inc., 411 F.3d 69,
75 (2d Cir. 2005) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
574, 586 (1986)).
       In adjudicating a motion for summary judgment, the district court's role "is not to
resolve disputed questions of fact but only to determine whether, as to any material issue,
a genuine factual dispute exists." Kaytor v. Elec. Boat Corp., 609 F.3d 537, 545 (2d Cir.
2010). "Credibility determinations, the weighing of the evidence, and the drawing of
legitimate inferences from the facts are jury functions, not those of a judge." Proctor v.
LeClaire, 846 F.3d 597, 608 (2d Cir. 2017) (internal quotation marks omitted).


                                              8
              Case 2:19-cv-00141-cr Document 44 Filed 02/23/21 Page 9 of 18




        B.       Whether Inn-One Reported An Occurrence Within the Time Period
                 Specified By the Policy.
        Colony asserts that Inn-One is not entitled to a defense or indemnity because it did
not provide Colony with notice of the events that gave rise to the Estate's claims in the
Underlying Suit, which occurred during Policy Period 1, until after the Estate filed suit
against Inn-One in January 2018. Inn-One counters that the Policy does not impose a
specific time limit for reporting an occurrence, offense, or incident that may give rise to a
claim and asserts that it substantially complied with the Policy's reporting requirements
by submitting the DAIL Report to Colony after Policy Period 2 began.
        "An insurer's duty to defend ... is broader than its duty to indemnify." Garneau v.
Curtis & Bedell, Inc., 610 A.2d 132, 134 (Vt. 1992). The duty to defend applies
"whenever it is clear that the claim against the insured might be of the type covered by
the policy[,]" id., whereas the duty to indemnify arises only when there is a covered loss
or injury. See Coop. Ins. Cos. v. Woodward, 2012 VT 22, ,r 11, 191 Vt. 348, 353, 45 A.3d
89, 93 (holding that "[i]f a claim is made or suit is brought against an insured for
damages because of bodily injury that is caused by an occurrence, there is coverage under
the policy, unless an exclusion applies.") (internal quotation marks and citation omitted).
If there is no duty to indemnify as a matter of law, there is no duty to defend. See
Garneau, 610 A.2d at 134 (noting duty to defend does not apply "ifthere is no possible
factual or legal basis on which [the insurer] might eventually be obligated to indemnify")
(internal quotation marks and citation omitted).
        "'Claims-made' policies generally restrict coverage to claims made during the
policy period 'without regard to the timing of the damage or injury.' 'Occurrence based'
policies, on the other hand, provide coverage only for injury or property damage 'which
occurs during the policy period."' Bradford Oil Co. v. Stonington Ins. Co., 2011 VT 108,
,r 7, 190 Vt. 330, 335, 54 A.3d 983, 987 (quoting Towns v. N    Sec. Ins. Co., 2008 VT 98,
,r,r 28-29,   184 Vt. 322, 341-42, 964 A.2d 1150, 1163-64). A claims-made policy is a
"cheaper ... form of coverage specifically designed to limit the insurer's risk by
restricting coverage to claims made during the policy period[.]" Towns, 2008 VT 98 at

                                               9
            Case 2:19-cv-00141-cr Document 44 Filed 02/23/21 Page 10 of 18




,r 29,   184 Vt. at 342, 964 A.2d at 1164 (citation and emphasis omitted). Accordingly,
"[d]uring the period the claims-made policy [is] in effect, ... [the insurer is] obligated to
cover a claim only if damages were caused by a[ n] ... incident that occurred during the
claims-made policy period and if the claim was reported to the company while the
claims-made policy [is] in effect." McAlister v. Vt. Prop. & Cas. Ins. Guar. Ass 'n, 2006
VT 85, ,r 13, 180 Vt. 203, 209, 908 A.2d 455, 460 (emphasis in original).
          The Policy's professional liability coverage applies "only if ... any incident,
event, offense, or circumstance that reasonably may result in a subsequent covered
'claim' under this Policy is reported to us subsequent to this Policy's effective date and
prior to the expiration of this Policy[.]" (Doc. 19-5 at 26; Doc. 19-7 at 26.) The CGL
coverage applies "only if ... a claim ... is first made against any insured and reported to
[Colony] ... during the policy period[,]" which was March 28, 2015 to March 28, 2016
for Policy Period I. Id. at 29. The terms of the Policy's CGL coverage provide that "[i]f
... notice" of an '"occurrence,' offense, or incident that may subsequently give rise to a
'claim' against [Inn-One] ... is received by [Colony] during the 'policy period,' then any
'claim' subsequently made" based on that occurrence "shall be deemed ... to have been
made on the date such written notice was received by us." Id. at 18.
          Under Vermont law, "[t]he proper construction oflanguage in an insurance
contract is a question oflaw[.]" Trinder v. Conn. Attorneys Title Ins. Co., 2011 VT 46,
,r 11, 189 Vt. 492, 496, 22 A.3d 493, 496 (citation omitted). "An insurance policy is
construed according to its terms and the evident intent of the parties as expressed in the
policy language." Rainforest Chocolate, LLC v. Sentinel Ins. Co., Ltd., 2018 VT 140, ,r 6,
209 Vt. 232, 235, 204 A.3d 1109, 1111 (internal quotation marks and citation omitted).
Courts must "review the language of an insurance contract from the perspective of what a
reasonably prudent person applying for insurance would have understood it to mean."
Woodward, 2012 VT 22 at ,r 9, 191 Vt. at 352-53, 45 A.3d at 93 (internal quotation
marks and citation omitted).




                                                10
         Case 2:19-cv-00141-cr Document 44 Filed 02/23/21 Page 11 of 18




       According to the Policy's "plain, ordinary, and popular meaning[,]" Brillman v.
New England Guaranty Ins. Co., Inc., 2020 VT 16, 1 19, 228 A.3d 636, 641, Inn-One
was obligated to provide notice of an occurrence, offense, or incident that could give rise
to a covered claim during the "policy period," which ran from the Policy's effective date
to its expiration date, in order to satisfy a condition precedent to coverage. The events
giving rise to the Estate's claims in the Underlying Suit occurred during Policy Period 1,
and Inn-One alleges that it gave Colony notice of those events during Policy Period 2.
       Inn-One's proposed construction of the Policy would extend the applicable time
limit for providing notice beyond the "policy period" to include any subsequent renewal
term. This interpretation is not supported by the Policy's language and would "rewrite
unambiguous terms in a policy to grant one party a better bargain than the one it made."
Id. (internal quotation marks and citation omitted).
       C.     Whether the DAIL Report Complies With the Policy's Requirements
              For the Contents of Notice of An Occurrence, Offense, or Incident.
       Alternatively, Inn-One argues that it "substantially complied" with the Policy's
requirements for giving notice of any '"occurrence', offense, or incident that may
subsequently result in a 'claim'" (Doc. 19-7 at 18) because the DAIL Report "provided
all salient details of location, date, events, [and] nature of injury." (Doc. 20 at 9.) It points
out that the Policy's notice requirement is ambiguous because the subsection, which is
number 4. b., contains an internal reference to "5. a. above[.]" (Doc. 19-5 at 18; Doc. 19-
7 at 18.) A typographical error in the Policy is not sufficient to render the provision
ambiguous. See Hujf v. Watson Services, Inc., 2009 WL 382729, at *8 (S.D.N.Y. Feb. 13,
2009) (holding that "where particular wording in a contract appears to have been a mere
typographical error, where the party asserting that it is not a typographical error does not
suggest any other possible reason for the putative error, and where the error does not alter
the overall meaning of the clause in any way, the existence of the error will not prevent a
court from determining, for purposes of a motion for summary judgment, that the
contract was unambiguous.") (internal quotation marks and citation omitted). The only



                                               11
           Case 2:19-cv-00141-cr Document 44 Filed 02/23/21 Page 12 of 18




rational interpretation of the Policy's reference to "5.a. above" is a reference to "4.a.
above."
         With regard to occurrence-based policies, the Vermont Supreme Court has held
that "an insurer may not forfeit its insured's protection unless it demonstrates that the
notice provision was breached, and that it suffered substantial prejudice from the delay in
notice[.]" Coop. Fire Ins. Ass 'n of Vt. v. White Caps, Inc., 694 A.2d 34, 38 (Vt. 1997)
(internal quotation marks and citation omitted). In doing so, it "express[ed] no opinion"
as to "whether the rule should be different when the case involves a 'claims made' policy,
as some courts have held[.]" Id. at 39 n.2. In Hardwick Recycling & Salvage, Inc. v.
Acadia Ins. Co., the Vermont Supreme Court applied the notice-prejudice rule to an
insurance policy in which coverage was conditioned on an occurrence within the policy
period (and "coverage territory") and a "claim for damages [that is] first made against
any insured ... during the policy period." 2004 VT 124, ,r 4, 177 Vt. 421,424,869 A.2d
82, 85. In that case, unlike in the instant action, there was no requirement that a claim be
reported to the insurer within the policy period as a condition precedent to coverage.
         The majority of courts have concluded that "the failure to report a claim within the
time periods specified in a claims-made[-and-reported] policy is sufficient to defeat
coverage without a showing of prejudice to the insurer." Countryside Co-op v. Harry A.
Koch Co., 790 N.W.2d 873, 886 (Neb. 2010) (footnote omitted). 2 The Restatement of


2 See,e.g., Banjosa Hosp., LLC v. Hiscox, Inc., 788 F. App'x 531,532 (9th Cir. 2019) (noting
under Montana law, insurer need not prove prejudice to deny coverage if the insured failed to
report the claim during the term of claims-made-and-reported policy); McCarty v. Nat 'l Union
Fire Ins. Co. ofPittsburgh, Pa., 699 F. App'x 464,469 (6th Cir. 2017) (same holding under
Ohio law); Philadelphia Consol. Holding Corp. v. LSI-Lowery Sys., Inc., 775 F.3d 1072, 1078
(8th Cir. 2015) (Missouri law); DiLuglio v. New England Ins. Co., 959 F.2d 355,359 (1st Cir.
1992) (Rhode Island law); Hanover Ins. Co. v. R. W Dunteman Co., 446 F. Supp. 3d 336,348
(N.D. Ill. 2020) (Illinois law); Citizens Ins. Co. ofAm. v. Assessment Sys. Corp., 2019 WL
4014955, at *10 (D. Minn. Aug. 26, 2019) (Minnesota law); Centurion Med Liab. Protective
Risk Retention Grp. Inc. v. Gonzalez, 296 F. Supp. 3d 1212, 1218 (C.D. Cal. 2017) (California
law); Clauson & Atwoodv. Professionals Direct Ins. Co., 2013 WL 1966058, at *6 (D.N.H.
May 13, 2013) (New Hampshire law); Jennings Constr. Servs. Corp. v. Ace Am. Ins. Co.,
783 F. Supp. 2d 1209, 1212-13 (M.D. Fla. 2011) (Florida law); Gargano v. Liberty Int'!
Underwriters, Inc., 575 F. Supp. 2d 300,310 (D. Mass. 2008) (Massachusetts law); Trek Bicycle
                                              12
         Case 2:19-cv-00141-cr Document 44 Filed 02/23/21 Page 13 of 18




Liability Insurance endorses this same approach and notes "[w ]ith respect to claims first
reported after the conclusion of the claim-reporting period in a claims-made-and-reported
policy, the failure of the insured to satisfy the claim-reporting condition in the policy
excuses an insurer from performance under the policy without regard to prejudice".
Restatement of the Law of Liability Insurance§ 35(2) (2019). Because the Vermont
Supreme Court often looks to the Restatement for guidance, Birchwood Land Co., Inc. v.
Krizan, 2015 VT 37, ,I 9, 198 Vt. 420, 425, 115 A.3d 1009, 1012 (noting that "[w]e
frequently have adopted provisions of this Restatement where our law is
underdeveloped"), the court predicts that Vermont's highest state court will not require a
showing of prejudice before coverage may be denied for failure to make and report a
claim within the applicable policy period. See ALPS Property & Cas. Ins. v. Unsworth
LaPlante LLC et al., No. 5:20-cv-101, slip op. at 11 (D. Vt. Jan. 25, 2021) (holding that
"the denial of a prejudice requirement for [claims-made-and-reported] policies by a
majority of courts in other jurisdictions and the recent adoption of the same position in
the Restatement of the Law of Liability Insurance § 3 5 makes it extremely likely that the
Vermont Supreme Court will adopt the same rule when presented with the opportunity.").
       As for Inn-One's alternative argument, "substantial compliance" cannot be found
if it would require an insurer to review documents and intuit whether a claim is likely to
be made instead of placing that burden on the insured as the Policy requires. See Doc. 19-
7 at 18 (requiring that an insured "must report any 'occurrence', offense or incident that
may subsequently result in a 'claim' against [it]" and such written notice must include,
among other things, the identity and contact information for the injured person and
witnesses, a description of the event and the nature and location of any injury, and "why
[the insured] believe[s] the 'occurrence', offense, or incident may result in a 'claim'.").
To allow the DAIL Report to serve as notice would effectively rewrite the plain and
unambiguous language of the Policy in Inn-One's favor. See Resolution Trust Corp. v.



Corp. v. Mitsui Sumitomo Ins. Co., 2006 WL 1642298, at *2-3 (W.D.Ky. June 7, 2006)
(Kentucky law).

                                              13
            Case 2:19-cv-00141-cr Document 44 Filed 02/23/21 Page 14 of 18




Ayo, 31 F.3d 285, 290-91 (5th Cir. 1994) (applying Louisiana law and holding that
coverage was properly denied because "regulatory reports ... , management reports ... ,
[and] financial reports" provided to the insurer did not specify a "wrongful act that might
give rise to a claim" as required by the claims-made policy.). Although the DAIL Report
provided some information related to the potential for a claim, it did not satisfy Inn-One's
burden to actually report an occurrence, offense, or incident and to provide the required
information that would assist Colony in investigating the facts and determining its
potential exposure. As a result, neither a lack of prejudice nor substantial compliance
excuses Inn-One's failure to report the events giving rise to the Underlying Suit in Policy
Period 1.
       D.       Whether Inn-One's Knowledge of a Potential Claim Precludes
                Coverage During Policy Period 2.
       The Policy excludes coverage for claims or wrongful acts that the insured knew of,
or could reasonably have known about, prior to the Policy's effective date. Colony asserts
that Inn-One is not entitled to a defense or indemnification in the Underlying Suit for the
additional reason that it failed to disclose the events giving rise to the Estate's claims
prior to the commencement of Policy Period 2. Instead, Inn-One denied knowledge of an
"injury to a client, patient, or resident that required hospitalization[,]" an "[i]ncident
involving abuse[,]" and an "[i]ncident that generated ... notice form any federal or state
regulatory body[.]" (Doc. 19-6 at 2.)
       Without denying that the Flagg Assault should have been reported, Inn-One argues
that, based on Colony's receipt and review of the DAIL Report, Colony "could have
rejected the coverage or added exclusions to the coverage[,]" (Doc. 28), but instead
offered coverage during Policy Period 2 and is therefore estopped from invoking Inn-
One's prior-knowledge as a defense to coverage.
       The Policy's professional liability provisions state that the coverage "applies to
'wrongful acts', but only if ... prior to the effective date of this Policy, no insured had
knowledge of any 'claim' or any 'wrongful act' that could reasonably give rise to a
'claim' under this Policy." (Doc. 19-7 at 26.) Its CGL coverage "does not apply to any

                                               14
         Case 2:19-cv-00141-cr Document 44 Filed 02/23/21 Page 15 of 18




'claim': ... [b]ased upon or arising out of ... an 'occurrence' or offense prior to the
effective date of the policy that any insured knew or could have reasonably foreseen
would give rise to a 'claim"' or "any 'occurrence,' offense, 'claim,' act, error or omission
disclosed in the application for this [P]olicy." Id. at 30-31. "[P]rior-knowledge
conditions" like the ones contained in the Policy "are common in claims-made policies
because they ensure that only risks of unknown loss are potentially incurred and prevent
an insured from obtaining coverage for the risk of a known loss, which would be unfair to
the insurer." Cohen-Esrey Real Estate Servs., Inc. v. Twin City Fire Ins. Co., 636 F.3d
1300, 1303 (10th Cir. 2011) (citations omitted).
       Courts apply a two-part test to determine if a prior-knowledge condition precludes
coverage, "asking first, whether the insured had actual knowledge of a suit, act, error or
omission, a subjective inquiry; and second, whether a reasonable professional in the
insured's position might expect a claim or suit to result, an objective inquiry." Metro.
Dist. Comm 'n v. QBE Americas, Inc., 416 F. Supp. 3d 66, 72 (D. Conn. 2019) (emphasis
omitted); see also Cohen-Esrey Real Estate Servs., Inc., 636 F.3d at 1303-04 (applying
two-part, subjective-objective analysis for applicability of prior-knowledge condition);
Fishman v. Hartford, 980 F. Supp. 2d 672, 678 (E.D. Pa. 2013) (discussing the "mixed
subjective/objective standard for determining what constitutes prior knowledge of a
possible insurance claim"). Where "reasonable persons can draw but one inference"
regarding "whether the insured has acted reasonably[,]" the objective inquiry may be
resolved by the court as a question of law. Capitol Specialty Ins. Corp. v. Sanford Wittels
& Heisler, LLP, 793 F. Supp. 2d 399,411 (D.D.C. 2011) (citation omitted).
       Inn-One does not dispute that it had knowledge of the Flagg Assault. The
subjective part of the two-part test is therefore satisifed. "[I]t is not necessary that the
[insured] have actually formed an expectation that a claim would be filed." Am. Special
Risk Mgmt. Corp. v. Cahow, 192 P.3d 614,629 (Kan. 2008). Instead, the second part of
the test asks whether a reasonable insured would expect a claim or lawsuit to result. See
Cohen-Esrey Real Estate Servs., Inc., 636 F.3d at 1304 (finding that, where insured knew
that its employee had defrauded the Department of Housing and Urban Development, had

                                               15
           Case 2:19-cv-00141-cr Document 44 Filed 02/23/21 Page 16 of 18




previously been caught engaging in theft and dishonesty, and had not been fired or
subjected to stricter oversight, "[c]ertainly any insured could reasonably have foreseen
that these facts might result in a [c]laim under this [p]olicy.") (internal quotation marks,
citation, and emphasis omitted). In this case, after the Flagg Assault, in light of Ms.
Flagg's termination and criminal prosecution, it was objectively reasonable for Inn-One
to expect a claim or lawsuit to result. Indeed, no rational fact finder could reach a
different conclusion.
         In the alternative, Inn-One argues that Colony waived its rights under the prior-
knowledge condition by opting not to rescind or amend the Policy upon receipt of the
DAIL Report. "[W]aiver is the intentional relinquishment of a known right and involves
both knowledge and intent." City ofBurlington v. Hartford Steam Boiler Inspection &
Ins. Co., 190 F. Supp. 2d 663, 685 (D. Vt. 2002). Under Vermont law, the party claiming
a wavier carries the burden of establishing an "intention permanently to surrender the
right in question" and, if the expression of intent is implied, that it was "unequivocal[.]"
Id. at 680-81 (quoting Dunbar v. Farnum, 196 A. 237,241 (Vt. 1938)).
         In response to the information in the DAIL Report, Colony continued to provide
Inn-One with coverage for Policy Period 2. In doing so, it notified Inn-One's broker that
it did not plan to offer subsequent renewals. "At best, from [Inn-One's] perspective,
[Colony's] conduct was equivocal," because although Colony indicated that it would be
unwilling to assume the risk of continuing to insure Inn-One in the future, it continued to
do so in Policy Period 2. Anderson v. Coop. Ins. Cos., 2006 VT 1, ,I 12, 179 Vt. 288,291,
895 A.2d 155, 159 (finding no waiver where insurer denied claim but offered to
retroactively reinstate expired policy without expressly excluding coverage for that
claim). Because Colony did not unequivocally express an intent to waive a Policy
provision, Inn-One "had no basis for a reasonable, honest belief that [Colony] intended to
forego its right to deny coverage." Id. at 292. In such circumstances, no waiver may be
found.




                                               16
         Case 2:19-cv-00141-cr Document 44 Filed 02/23/21 Page 17 of 18




       Inn-One's estoppel claim fares no better. To establish that an insurer is estopped
from relying upon a prior-knowledge condition as a basis to deny coverage, Inn-One
must establish:
       first, the party to be estopped must know the facts; second, the party being
       estopped must intend that his conduct shall be acted upon or the acts must
       be such that the party asserting the estoppel has a right to believe it is so
       intended; third, the latter must be ignorant of the true facts; and finally, the
       party asserting the estoppel must rely on the conduct of the party to be
       estopped to his detriment.
RLI Ins. Co. v. Klonsky, 771 F. Supp. 2d 314,331 (D. Vt. 2011) (quoting Beecher v.
Stratton Corp., 743 A.2d 1093, 1096 (Vt. 1999)).
       Even assuming arguendo that Colony "kn[e]w the facts," id., Inn-One was not
itself "ignorant of the true facts" and proffers no evidence that Colony intended for Inn-
One to rely on its April 7, 2016 email as indicative of its intent to forego the Policy's
prior-knowledge condition. Inn-One also does not identify any action that it took in
reliance on Colony's response to the DAIL Report, nor does it contend that it would have
terminated the Policy had it known that the prior-knowledge condition remained in force.
Far from relying on any representation made by Colony to its detriment, Inn-One
received coverage for Policy Period 2 notwithstanding the concerns Colony raised in
response to the DAIL Report. See id. at 332 (rejecting equitable estoppel argument where
defendants could not show they were prejudiced by "the five months that they believed
they had excess liability coverage"). In any event, under Vermont law, "promissory
estoppel will not apply when the relationship of the parties is governed by a contract."
LoPresti v. Rutland Regional Health Services, Inc., 2004 VT 105, ,r 47, 177 Vt. 316,337,
865 A.2d 1102, 1119. Here, the Policy constitutes the parties' contract. There is thus
neither a factual nor legal basis for finding that promissory estoppel applies.
       Because Inn-One failed to provide notice of an occurrence within the relevant
policy period and failed to report incidents that it knew could give rise to a claim prior to
the commencement of Policy Period 2, it is not entitled to a defense or indemnification




                                               17
         Case 2:19-cv-00141-cr Document 44 Filed 02/23/21 Page 18 of 18




from Colony in the Underlying Suit. Colony thus did not breach its contractual duties to
Inn-One by denying both a defense and indemnification for the Estate's claims.
                                    CONCLUSION
       For the foregoing reasons, Colony's motion for summary judgment (Doc. 19) is
GRANTED and Inn-One's cross-motion for partial summary judgment is DENIED (Doc.
20).




                                                 Christina Reiss, District Judge
                                                 United States District Court




                                            18
